ORDER
PER CURIAM.
Michael Carter(Defendant)appeals from judgment entered on a jury verdict finding him guilty of Burglary in the First Degree, in violation of Section 569.160, RSMo 1994; unlawful use of a weapon, in violation of Section 571.030, RSMo Supp.1995; kidnapping, in violation of Section 565.110, RSMo 1994; armed criminal action, in violation of Section 571.015, RSMo 1994; and endangering the welfare of a child, in violation of Section 568.050, RSMo 1994. He was sen-*594teneed to serve concurrent terms of imprisonment for five years for Burglary in the First Degree and Unlawful Use of a Weapon; a concurrent ten-year term of imprisonment for Kidnapping; a concurrent seven-year term of imprisonment for Armed Criminal Action; and a consecutive one-year term of imprisonment and payment of a fine of $1,000 for Endangering the Welfare of a Child.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 30.25(b).